                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

GENESIS ATTACHMENTS, LLC,

                            Plaintiff,                          OPINION AND ORDER
       v.
                                                                     16-cv-402-wmc
DETROIT EDGE TOOL COMPANY,

                            Defendant.


       Plaintiff Genesis Attachments, LLC (“Genesis”) filed suit in this district against

defendant Detroit Edge Tool Company (“DETCO”), claiming that demolition sheer tips

manufactured by DETCO infringed Genesis’s patent. (Compl. (dkt. #1) ¶13.) While this

case was stayed pending inter partes review, the United States Supreme Court decided TC

Heartland LLC v. Kraft Foods Group Brands LLC, 137 S. Ct. 1514 (2017), which held that a

domestic corporation “resides” in its state of incorporation for purposes of the patent venue

statute. 28 U.S.C. § 1400(b). Subsequently, the Federal Circuit’s issued a related opinion

in In re Cray, Inc., 871 F.3d 1355 (Fed. Cir. 2017), narrowing the alternative basis for

venue under § 1400(b), requiring that the defendant have a “regular and established place

of business.” After the stay was lifted, defendant DETCO moved to transfer venue to the

Eastern District of Michigan, arguing that venue was improper under the patent venue

statute in light of TC Heartland and Cray. (Def.’s Mot. to Transfer (dkt. #31) 7.) Because

the court agrees that DETCO neither “resides” nor has a “regular and established place of

business” in the Western District of Wisconsin within the meaning of these opinions, the

court will grant defendant’s motion to transfer.

       In addition to the patent claims, DETCO also asserts patent-related, breach of
contract and promissory estoppel/reliance counterclaims. While DETCO requests that the

court sever these counterclaims and maintain jurisdiction over them, the court concludes

that the Eastern District of Michigan is a more convenient forum to hear all of defendant’s

counterclaims and the interests of justice weigh in favor of such a transfer. As such, the

court will also transfer the counterclaims as well.



                                      BACKGROUND1

       Plaintiff Genesis Attachments is a Delaware limited liability company with its

headquarters in Wisconsin. (Compl. (dkt. #1) ¶ 2.) Genesis is the assignee of United

States Patent No. RE45,341 (the “RE’341 patent”), which is a reissue of United States

Patent No. 7,895,755, entitled “Replaceable Demolition Shear Piercing Tip.” (Id. ¶ 8.)

Defendant DETCO is a Michigan corporation with its principle place of business in

Detroit, Michigan. (Answ. (dkt. #9) p.1, ¶ 3.) DETCO was a supplier to Genesis of

patented tips for use in various Genesis products. (Id. at p.5, ¶ 5.) DETCO does not

manufacture or store its products in Wisconsin; it does not have any employees physically

located in Wisconsin; and it does not maintain a physical location in the Western District.

(See Ebbing Decl. (dkt. #30) ¶¶ 4-8.)

       In June 2016, Genesis filed suit in the Western District for patent infringement. In

its answer, DETCO denied that venue was proper in this court for the infringement claim.

(Answ. (dkt. #9) p.2, ¶ 6.) DETCO also filed counterclaims, alleging non-infringement,


1
 The following facts are based on the complaint, answer and a declaration of DETCO’s president.
For purposes of the motion to transfer, Genesis does not dispute these facts. (Pl.’s Opp’n (dkt.
#33) 2.)


                                               2
invalidity, breach of contract, and promissory estoppel. (Id. at pp.5-9.) In April 2017, the

case was stayed pending reexamination by the USPTO. In January 2019, the case was

reopened, and two days later DETCO filed the present motion to transfer venue for the

patent infringement claim based on the intervening decisions by the Supreme Court in TC

Heartland and by the Federal Circuit in Cray.



                                         OPINION

I. Venue for Genesis’s Patent Infringement Claim

        Venue in patent cases is controlled by 28 U.S.C. § 1400(b), which states that “[a]ny

civil action for patent infringement may be brought in the judicial district [1] where the

defendant resides, or [2] where the defendant has committed acts of infringement and has

a regular and established place of business.” 28 U.S.C. § 1400(b). In TC Heartland, the

Supreme Court held that a domestic corporation only “resides” in the state where it is

incorporated. 137 S. Ct. at 1520. Shortly after the Supreme Court’s decision in TC

Heartland, the Federal Circuit considered the scope of the second prong of the patent venue

statute in Cray. To satisfy this prong, the Federal Circuit set forth three requirements:

“(1) there must be a physical place in the district; (2) the place must be a regular and

established place of business; and (3) it must be the place of the defendant.” 871 F.3d at

1360.

        In its recent motion, DETCO contends that Genesis cannot establish venue under

the patent venue statute in the Western District of Wisconsin because: (1) DETCO does

not “reside” in Wisconsin; and (2) DETCO does not have a “regular and established place



                                             3
of business” in Wisconsin. (Def.’s Mot. (dkt. #31) 9.) Absent a finding of waiver, DETCO

does not argue that venue is proper in this district in light of TC Heartland and Cray, nor

could it. First, DETCO does not “reside” in Wisconsin within the meaning of TC Heartland

as it is incorporated only in Michigan. Second, DETCO cannot meet the Federal Circuit’s

definition of “a regular and established place of business” in Cray, as plaintiff concedes,

because the corporation does not even have a physical presence in the state of Wisconsin.

(See Ebbing Decl. (dkt. #30) ¶¶ 4-8; Pl.’s Opp’n (dkt. #33) 2 (“Genesis does not take issue

with DETCO’s presentation of the basic facts.”).)

       Instead, Genesis argues that DETCO waived any objections to venue by (1) not

moving to transfer in the eight months before the case was stayed, and (2) consenting to

venue by asserting counterclaims. (Pl.’s Opp’n (dkt. #33) 2.) Genesis maintains that

DETCO waived any objection because it “chose to do nothing about the venue defense”

raised in its answer for eight months leading up to the stay and the intervening Supreme

Court and Federal Circuit decisions. (Pl.’s Opp’n (dkt. #33) 4.) In contrast, DETCO

argues that by pleading that venue was improper at the outset of this case, it actually

reserved this defense. In any event, DETCO argues an exception to the general rule of

waiver applies because the combination of the TC Heartland and Cray decisions constitutes

an intervening change in the law governing venue in patent cases. (Def.’s Mot. (dkt. #31)

10-11.)

       Normally, Genesis’s waiver might well have merit, since defendant had done

nothing to challenge venue after its initial pleading. See 28 U.S.C. § 1406(b) (“Nothing in

this chapter shall impair the jurisdiction of a district court of any matter involving a party


                                              4
who does not interpose timely and sufficient objection to the venue.”). However, an

intervening change in the law provides an exception to the general rule of waiver,

particularly where there is no arguable prejudice to plaintiff by the delay in light of the

long stay of proceedings awaiting action by the Patent Trial and Appeal Board. See In re

Micron Tech., Inc., 875 F.3d 1091, 1097-98 (Fed. Cir. 2017) (“[A] sufficiently sharp change

of law sometimes is a ground for permitting a party to advance a position that it did not

advance earlier in the proceeding when the law at the time was strongly enough against

that position.”); Holland v. Big River Minerals Corp., 181 F.3d 597, 605-06 (4th Cir. 1999)

(citing Curtis Publ’g Co., 388 U.S. 130, 143 (1975) (plurality opinion)) (“The intervening

law exception to the general rule that the failure to raise an issue timely in the district court

waives review of the issue . . . applies when ‘there was strong precedent’ prior to the change

. . . such that failure to raise the issue was not unreasonable and the opposing party was

not prejudiced by the failure to raise the issue sooner.”).

       The Supreme Court’s decision in TC Heartland unquestionably changed the law of

venue in patent cases. Micron, 875 F.3d at 1099. In particular, controlling precedent

precluded this court from sustaining an objection to venue based on § 1400(b) prior to the

TC Heartland decision. See id. at 1098; see also Columbia Sportswear N. Am., Inc. v. Seirus

Innovative Accessories, Inc., 265 F. Supp. 3d 1196, 1206 (D. Or. 2017) (explaining that a

venue objection based on §1400(b) was unavailable to the defendant prior to TC

Heartland). Although DETCO denied venue was proper in its answer, it would have been

a futile exercise for DETCO to file a motion to transfer venue, as Genesis argues it should

have, in the face of contrary, controlling precedent in effect at that time. See Columbia


                                               5
Sportswear, 265 F. Supp. 3d at 1206 (“Defendant could not have reasonably been expected

to make an argument contrary to twenty-seven years of binding precedent.”); see also

Holzsager v. Valley Hosp., 646 F.2d 792, 796 (2d Cir. 1981) (“The clairvoyance demanded

by plaintiff here of the [defendant] is inconsistent with the doctrine of waiver.”).

       Since the venue defense was not “available” at the time DETCO filed its answer in

2016, nor during the short time before the stay was granted in April 2017, defendant

cannot be faulted for not pressing the venue issue until the stay was lifted in January 2019,

at which point it promptly moved to transfer venue.2 See Micron, 875 F.3d at 1096 (“The

venue objection was not available until the Supreme Court decided TC Heartland because,

before then, it would have been improper, given controlling precedent, for the district court

to dismiss or to transfer for lack of venue.”). The defense only became available in January

2019 when the case was reopened. Because DETCO acted reasonably and timely in

response to this change in the law by filing the present motion, and Genesis has not

identified any good grounds for claiming prejudice, the court declines to find based on any

alleged delay in bringing the motion.

       More obliquely, Genesis also argues that DETCO’S assertion of counterclaims acts

as a waiver. Here, however, defendant asserted improper venue as an affirmative defense.

Given that context, and in light of the fact that these counterclaims have not been actively

litigated because of the stay, the court declines to find waiver. See, e.g., H.W.J. Designs for

Agribusiness, Inc. v. Rethceif Enterprises, LLC, No. 1:17-CV-0272 AWI SKO, 2018 WL


2
  As Genesis itself points out, any argument that DETCO was required to move for transfer while
this case was stayed pending IPR lacks merit. (Pl.’s Opp’n (dkt. #33) 4.)


                                              6
827768, at *4 (E.D. Cal. Feb. 12, 2018) (finding assertion of counterclaim did not waive

venue challenge in patent case); Rillito River Solar LLC v. Wencon Dev. Inc., No. CV-16-

03245-PHX-DLR, 2017 WL 5598228, at *4 (D. Ariz. Nov. 21, 2017) (same); see also 5C

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1397 (3d ed. 2004)

(“The trend in more recent cases is to hold that no Rule 12(b) defense is waived by the

assertion of a counterclaim, whether permissive or compulsory.”).

       That said, the court credits Genesis’s argument that DETCO’s request in its opening

brief to sever the infringement claim and proceed with all counterclaims, including its

declaratory judgment claims for patent noninfringement and invalidity, makes the question

of waiver a closer one. Still, as DETCO points out in its reply, TC Heartland did not change

the venue requirements for declaratory judgment actions involving patents. See, e.g., Apicore

US LLC v. Beloteca, Inc., No. 2:19-CV-00077-JRG, 2019 WL 1746079, at *6 n.11 (E.D.

Tex. Apr. 18, 2019).      As such, DETCO’s position that venue is proper as to its

counterclaims, including the patent-related may still be correct as a matter of law.

       Fortunately, the court need not address that question, since none of DETCO’s

counterclaims have been actively litigation to date. Thus, Genesis has not been prejudiced

by any delay in seeking a change in venue, and DETCO concedes in its reply brief that

venue for its counterclaims is proper in the Eastern District of Michigan.

       For these reasons, the court declines to find waiver and will grant DETCO’s motion

to transfer Genesis’s patent claims.




                                             7
II. DETCO’s Counterclaims

       As just alluded to, DETCO has also affirmatively asserted its own counterclaims

against Genesis in this lawsuit. In its opening brief, DETCO went so far as to ask this

court just to sever Genesis’s patent infringement claim, transferring only that claim to the

Eastern District of Michigan. In its reply, however, DETCO does not contest that this

court can exercise discretion and transfer the counterclaims as well. (See Def.’s Reply (dkt.

#34) 6.) Neither party disputes that the Eastern District of Michigan is a proper venue to

hear all of DETCO’s counterclaims, including the breach of contract and promissory

estoppel/reliance.   Moreover, transferring the entire case ensures that Genesis is not

prejudiced by having to litigate a declaratory judgment action in this court concerning the

same patent claims at issue in its infringement action.

       Because the Eastern District of Michigan is the only permitted venue to resolve

Genesis’s patent infringement claim after TC Heartland and Cray, and a proper venue for

the consideration of the defendant’s counterclaims, and because of the obvious efficiencies

to all parties and the court in trying the entire case in one court, defendant’s transfer

motion will be granted for the entire case.



                                          ORDER

       IT IS ORDERED that:

       1) Defendant Detroit Edge Tool Company’s motion to transfer to the Eastern
          District of Michigan (dkt. #29) is GRANTED.




                                              8
2) The clerk of court is directed to transfer the entirety of this case to the Eastern
   District of Michigan.

Entered this 30th day of April, 2019.

                                   BY THE COURT:


                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                        9
